ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of murder in the first degree, in violation of section 565.020 RSMo 1994; assault in the first degree, in violation of section 565.050 RSMo 1994; two counts of robbery in the first degree, in violation of section 569.020 RSMo 1994; and four counts of armed criminal action, in violation of section 571.015 RSMo 1994. Defendant was sentenced to a total of the following consecutive terms: life imprisonment without the possibility of probation or parole; life imprisonment; fifteen years imprisonment; and life imprisonment. Defendant also appeals from the denial of his Rule 29.15 motion.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of *527law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b). Defendant has not briefed any issues related to the denial of his Rule 29.15 motion, and it is therefore deemed abandoned and the judgment is affirmed.